EXHIBIT 10(aa)


SNAP-ON INCORPORATED
SECTION 406 OF THE SARBANES-OXLEY ACT
CODE OF ETHICS


INTRODUCTION

        Snap-on Incorporated expects that its Section 406 Officers (as defined
below) will maintain appropriate standards of honesty and ethical conduct in
connection with the performance of their duties on behalf of the Company. In
recognition of this expectation, the Company has adopted standards of conduct
for its Section 406 Officers as provided in this Code of Ethics (this “Code”).


APPLICATION

        This Code will apply to the Company’s Chief Executive Officer, Chief
Financial Officer, Principal Accounting Officer and corporate Controller (each
individually, a “Section 406 Officer,” and collectively, the “Section 406
Officers”) with respect to actions and decisions in their capacities as officers
and employees of the Company. This Code will become effective as of March 15,
2004 and will be applicable to all actions and decisions of the Section 406
Officers in the foregoing capacities after that date.


PURPOSE

        The purpose of this Code is to codify standards the Company believes are
reasonably necessary to deter wrongdoing and to promote:

  • honest and ethical conduct, including the ethical handling of actual or
apparent conflicts of interest between personal and professional relationships;


  • avoidance of conflicts of interest, including disclosure to the persons
identified in this Code of any material transaction or relationship that
reasonably could be expected to give rise to such a conflict;


  • full, fair, accurate, timely and understandable disclosure in reports and
documents that the Company files with, or submits to, the Securities and
Exchange Commission (the “SEC”) and in other public communications made by the
Company;


  • compliance with applicable governmental laws, rules and regulations;


  • prompt internal reporting to the persons identified in this Code of
violations of this Code; and


  • accountability for adherence to this Code.


1

--------------------------------------------------------------------------------


STANDARDS OF CONDUCT

        Each Section 406 Officer will be expected to adhere to the following
standards in connection with the performance of his or her duties as an officer
and employee of the Company.

        Honest and Ethical Conduct

        The Company expects each Section 406 Officer to act honestly and
ethically at all times and to comply fully with the policies comprising this
Code.

        Avoidance of Conflicts of Interest

        Each Section 406 Officer is required to avoid conflicts between his or
her personal interests and the interests of the Company and to disclose any
activities, financial interests or relationships that may present an actual or
potential conflict of interest. Section 406 Officers should therefore avoid any
investment, interest or association that interferes or might interfere with the
objective or independent exercise of their best judgment or with the performance
of their responsibilities in the best interests of the Company.

        Each Section 406 Officer should promptly inform the Audit Committee of
the Company’s Board of Directors (the “Committee”) of any actual or potential
conflicts of interest, and the Committee will resolve any questions regarding
conflicts of interest involving any of the Section 406 Officers.

        Accuracy of Public Communications

        Each Section 406 Officer has a responsibility to supervise the
establishment and maintenance of adequate and effective disclosure controls and
procedures. These controls are designed to provide assurances to the Company and
its shareholders that disclosures of material information related to the Company
and its consolidated subsidiaries in its periodic reports filed with, or
submitted to, the Securities and Exchange Commission and other public
communications are full, fair, accurate, timely and understandable.

        Compliance with Laws, Rules and Regulations

        It is the Company’s policy to promote compliance with all applicable
laws, rules and regulations in connection with the Company’s business. Section
406 Officers should familiarize themselves with the legal standards and
restrictions applicable to their assigned duties and responsibilities. The
Company requires and encourages compliance with the spirit — as well as the
letter — of the law. Even the appearance of illegal, dishonest or inappropriate
behavior could have a negative impact on the Company and its employees.

2

--------------------------------------------------------------------------------

        REPORTING OF VIOLATIONS

        Each Section 406 Officer will be responsible for promptly reporting any
violation of this Code of which he or she becomes aware to the Chairman of the
Committee. Directors, officers and employees of the Company may also report
violations of this Code by the Section 406 Officers to the Chairman of the
Committee.

        ACCOUNTABILITY FOR ADHERENCE TO THIS CODE

        Each Section 406 Officer will be individually responsible for adhering
to the standards set forth in this Code. Upon receiving a report of a violation
of this Code, the Committee, including its legal and other advisors, will have
the full power and authority to investigate the report and to determine what
steps, if any, should be taken to resolve the problem and avoid the likelihood
of its recurrence. These steps may where appropriate include the termination of
a Section 406 Officer’s employment by the Company and the commencement of
appropriate legal proceedings. Each Section 406 Officer will be obligated to
cooperate fully with any investigation by the Committee.

        Except as provided in the preceding sentence and under “Reporting of
Violations” above, no Section 406 Officer will have any obligation or
responsibility for adherence to this Code by any other Section 406 Officer.

        AMENDMENTS AND WAIVERS

        This Code may not be amended or modified without the prior approval of
the Committee. Any waiver of this Code may be made only by the Committee. Any
waiver of this Code will be promptly disclosed on the Company’s Internet
website, whose address and the Company’s commitment to disclose these events is
disclosed in the Company’s annual report on Form 10-K.

        MISCELLANEOUS

        This Code is intended to be interpreted and administered so as to comply
with the requirements applicable to a “code of ethics” as defined in the Section
406 of the Sarbanes-Oxley Act of 2002 and the related rules of the SEC. No other
ethics, legal compliance or other policies or practices of the Company or its
subsidiaries that may be applicable to any of the Section 406 Officers, whether
currently in effect or established in the future and whether or not relating to
the same subject matter as this Code, will be deemed to be a part of this Code.

        This Code is not a contract and is not intended to create any
contractual obligations on the part of the Company. This Code also does not
alter the at-will or other employment relationship between the Company and any
Section 406 Officer.